Citation Nr: 1733844	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO.  10-47 168A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a right foot disability, to include metatarsalgia, from September 3, 2010.

2.  Entitlement to a rating in excess of 10 percent for a left foot disability, to include metatarsalgia, from April 11, 2006.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Daniels, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1992 to April 1997, from September 1999 to December 1999, and from January 2003 to July 2004.

These matters come to the Board of Veterans' Appeals (Board) on appeal from June 2007 and June 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran filed his claim in April 2006 seeking, amongst other things, service connection for a bilateral foot condition and flat feet.  In June 2007, service connection was then granted for left metatarsalgia claimed as flat feet, and in June 2011, service connection was granted for right foot metatarsalgia.  The Board has expanded the Veteran's claim to include any disabilities associated with his feet. 

The Veteran also previously sought service connection for a sciatic nerve condition of the left leg and an increased rating for degenerative joint disease and patellofemoral pain syndrome of the left knee.  In February 2017, the Veteran's representative submitted correspondence that the Veteran wished to cancel his hearing and pending appeal for these claims.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, a remand is necessary for further evidentiary development of the Veteran's appeal.  In October 2011, the Veteran's VA physician at the Salem VAMC indicated that the Veteran received treatment for lower extremity problems, and his diagnoses included bilateral Morton's neuroma, bilateral plantar fasciitis, neuritis of the lower extremity, tarsal tunnel syndrome, mild sensory neuropathy, gait abnormality, and an acute right ankle sprain.  The Veteran therefore contends that his rating under Diagnostic Code 5279 does not adequately represent his disability, and the Board finds that a new examination is warranted to determine whether these and other bilateral foot symptoms and/or diagnoses are associated with his service-connected right and left foot disability, to include metatarsalgia.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and severity of his service-connected right and left foot disability, to include metatarsalgia, to include whether that disability is further manifested by bilateral Morton's neuroma, bilateral plantar fasciitis, neuritis of the lower extremity, tarsal tunnel syndrome, mild sensory neuropathy, gait abnormality, and ankle sprain.  

2.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veterans claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate




action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


